By the Court.

Lumkpin, J.,
delivering the opinion.
Service was acknowledged in this case, and process waived in April, 1859. The case was not docketed at the ensuing May Term, nor until the ensuing November Term, thereafter, when the case was carried to the appeal by consent. At the first term of the appeal, a motion was made to dismiss the case, because it had not been docketed at the appearance term.
There are cases where the Courts from considerations of public policy, will allow advantages of this sort to be taken of a party. But whenever the case is sued out in time, and such is the undisputed fact here, we do not see that any great mischief can result from a failure to docket it, so far as the defendant himself is concerned. We express no opinion where the rights of third persons may be involved.
As to the blank acceptances, we see nothing in that. Such things are not unusual. There was no abuse of confidence in this case. The instruments were filled out as they were intended to be. Even if they had not been, and third persons had innocently got hold of them in the due course of business, the acceptances would have been binding.